      CaseThis case has been designated
          4:21-cv-10163-SDD-APP      ECF   No.eFiiing
                                        as an         case. To review
                                               7-2, PageID.112     Filed 01/25/21 Page 1 of 64
            a copy of the Notice of Mandatory eFiiing visit
            www.oakgov.com/efiiing.



                                    STATE OF MICHIGAN
                    IN THE BUSINESS COURT FOR THE COUNTY OF OAKLAND

       AXLE OF DEARBORN, INC., D.B.A.                                         Case No. 20-            -CB
       DETROIT AXLE, a Michigan corporation;                                  Hon.
       DETROIT AXLE, INC., a Michigan corporation;
                                                                                   2021-185911-CB
       and DETROIT AXLE QSSS, INC., a Michigan
       corporation,
0-                                                                              JUDGE MICHAEL WARREN
o>
10                    Plaintiffs,
CO

CM     v.
O
CM
CM     DETROIT IT, LLC, a Michigan limited
CM     liability company and ERIC GRUNDLEHNER,
       an individual,

-2£                   Defendants.
©
O
c       Jonathan H. Schwartz (P70819)
3
o       Jonathan E. Sriro (P52100)
O       Benjamin M. Low (P82834)
"O      Jaffe Raitt Heuer & Weiss,PC
c
03      Attorneys for Defendants
03      27777 Franklin Road, Suite 2500
O       Southfield, MI 48034
        248.351.3000
CD      jschwartz@jaffelaw.com
c
        jsrino@jaffelaw.com
LL      benlow@jafifelaw.com
O

-O
©                             There is no other pending or resolved civil action arising out of the
>                             transaction or occurrence alleged in this Complaint.
©
O
©                             This case meets the statutory requirements to be assigned to the
a:                            Business Court.


O                                             VERIFIED COMPLAINT
tJJ

UL
               Plaintiffs Axle of Dearborn, Inc. d.b.a. Detroit Axle, Detroit Axle, Inc., and Detroit Axle

       QSSS, Inc. (collectively, "Detroit Axle" or "Plaintiffs") by and through their counsel, Jaffe, Raitt,

       Heuer & Weiss, P.C., for their Complaint against Defendant Detroit IT, LLC ("Detroit IT") and

       Eric Grundlehner ("Grundlehner," together with Detroit IT, the "Defendants"), states as follows:
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.113 Filed 01/25/21 Page 2 of 64




                                            Introduction

                 This dispute is over Defendants' deficient provision of services and equipment to

 Detroit Axle, and Defendants' grossly inappropriate and illegal actions in hacking Detroit Axle's

 network and computer systems in an attempt to extort Detroit Axle into paying them over a

 hundred thousand dollars in order to regain access to its own computers.

         2.      Detroit Axle previously hired Defendants to provide it with IT management

 services, but after Defendants continually provided wholly deficient services Detroit Axle

 informed Defendants that it would be utilizing a new IT management provider.

                 Instead of helping Detroit Axle transition to a new IT management provider, as they

 agreed to, Defendants hacked Detroit Axle's network and computer systems, changed the

 passwords to Detroit Axle's accounts and computers, and de-licensed much of Detroit Axle's

 software.

         4.      Defendants held Detroit Axle's entire IT infrastructure ransom, continue to hold

 Detroit Axle's IT infrastructure ransom, and have attempted to extort Detroit Axle into paying

 over a hundred thousand dollars for computer equipment that Detroit Axle already paid for and

 equipment that was never delivered and/or installed.

                 Because Defendants changed the passwords to Detroit Axle's computers, network

 hardware, and cloud accounts, Detroit Axle has been locked out of its IT infrastructure and its

 ability to conduct business has been impaired.

         6.      Among other things, due to Defendants' conduct, Detroit Axle is unable to access

 the internet in many parts of its facilities, which has reduced the ability of those parts of those

 facilities to operate.

                 Defendants have also caused Detroit Axle's physical security to be compromised




                                                  2
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.114 Filed 01/25/21 Page 3 of 64




 as many of the security cameras Detroit Axle utilizes are inoperable, making it unable to maintain

 sufficient security over its buildings, inventory, and employees.

        8.      Detroit Axle is currently unable to onboard new employees, due to the restricted

 access that it has over its own network and computer system.

        (J      Defendants' illicit control over Detroit Axle's IT infrastructure has made it

 impossible for Detroit Axle to secure its network and computer systems, and Defendants' illicit

 control allows it to shut down Detroit Axle's operations at its whim.

        10.     Ultimately, Defendants have compromised Detroit Axle's IT infrastructure and

 have caused Detroit Axle a great deal of harm.

        11.     In this action, Detroit Axle, among other things, seeks to regain control over its own

 network and computer systems as all of its business operations are at risk.

        12.     A temporary restraining order against Defendants must be entered to stop the

 irreparable harms they are causing to Detroit Axle and because Defendants must not have control

 over Detroit Axle's network and computer systems while litigation is ongoing.

        13.     Furthermore, Detroit Axle, beyond its monetary damages, is entitled to an

 injunction against Defendants for their improper and illegal actions, to stop the irreparable harm

 Defendants have already caused Detroit Axle, and to prevent additional irreparable harm from

 occurring.

                                 Parties, Jurisdiction, and Venue

        14.     Detroit Axle is a Michigan corporation headquartered in Ferndale, Michigan, that

 manufactures and sells automotive parts.

        15.     Defendant Detroit IT is a Michigan limited liability company whose principal place

 of business is in Oakland County, Michigan.




                                                  3
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.115 Filed 01/25/21 Page 4 of 64




         16.     Defendant Eric Grundlehner is an individual. Grundlehner is the founder of Detroit

 IT, is its President and Chief Technology            Officer, and does business in Oakland County,

 Michigan.

         17.     This Court has jurisdiction, because the amount in controversy exceeds $25,000,

 exclusive of interest, costs, and attorneys' fees.

         18.     Venue is proper under MCL 600.1629.

         19.     This action qualifies as a business or commercial dispute under MCL 600.8031.

                                         General Allegations

         20.     Formed in 1990, Detroit Axle is a manufacturer and retailer of automotive parts

 that operates a physical sales retail location in Ferndale, Michigan and also sells its goods

 throughout the United States through its website www.detroitaxle.com and through various other

 online retailers.

         21.     As part of Detroit Axle's business, it supplies crucial automotive parts for

 ambulances, police, and other first responders.

         22.     Detroit Axle maintains a prominent presence online, with a great degree of its sales

 originating from its e-commerce efforts.

         23.     In order to facilitate its business, and its online presence, Detroit Axle relies upon

 its networking and other computer technology.

         24.     Detroit Axle's business requires it to have a robust networking, computer, and IT

 infrastructure, as any disruption to its computers and/or networks can cause it a great deal of harm.

         25.     Thus, Detroit Axle has invested heavily in its computer and networking hardware,

 software, and its entire IT infrastructure.

         26.     In or about April 2020, Detroit Axle began utilizing-Defendants' services, for




                                                      4
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.116 Filed 01/25/21 Page 5 of 64




 Defendants to buy computer and networking equipment for Detroit Axle, and for Defendants to

 provide certain IT managed services for Detroit Axle's Michigan and Juarez, Chicuaha, Mexico

 offices (the "Services") in exchange for a monthly fee.

        27.     The Services included, but were not limited to, the maintenance of server and

 domain administrative accounts, maintenance of Detroit Axle's network infrastructure,

 maintenance of cloud management administrative accounts, maintenance of cloud application

 administrative accounts, maintenance of on premise administrative accounts, and maintenance of

 external DNS administrative accounts.

        28.     Beyond providing the Services, Defendants agreed that they would assist Detroit

 Axle if Detroit Axle chose to change to a new IT services provider in the future.

        29.     However, while Detroit Axle engaged Defendants' services, it did not enter into a

 written agreement with Defendants for the Services.

        30.     Because Detroit Axle trusted Defendants to provide the Services in a professional

 manner, it provided access to its entire IT infrastructure to Defendants, including, but not limited

 to, administrative access to all of its hosting, cloud, and online accounts along with its networking

 hardware and computer systems - in essence, Detroit Axle gave Defendants the keys to its entire

 business.

        31.     Between July 22, 2020 and December 8, 2020, Detroit Axle executed price quotes

 and paid for invoices for equipment and software Defendants purchased for Detroit Axle (the

 "Detroit Axle Equipment") for upgrades to Detroit Axle's IT infrastructure (the "Invoices"). See

 Paid Invoices, attached as Exhibit A.

        32.     In total, Detroit Axle paid $173,270.95 to Defendants largely for the Detroit Axle

 Equipment and the installation of the Detroit Axle Equipment.




                                                  5
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.117 Filed 01/25/21 Page 6 of 64




         33.     Defendants represented to Detroit Axle that they had purchased and installed all of

 the Detroit Axle Equipment in Detroit Axle's Michigan and Mexico offices.

         34.     However, Detroit Axle discovered that Defendants only installed a fraction of the

 equipment that Detroit Axle purchased, and much of the equipment that Defendants represented

 was installed was never actually installed.

         35.     On or around December 7,2020, at approximately 10:00 a.m., Detroit Axle notified

 Defendants that it would begin transitioning to a new service provider for its IT services and

 requested that Defendants cooperate in this transition to avoid any disruption in its business

 operations.

         36.     Detroit Axle requested that Defendants provide it with all passwords and accounts

 used for the Services.

         37.     Detroit Axle was transitioning to a new service provider for IT services because

 Defendants had breached their agreement with Detroit Axle by failing to perform their job

 responsibilities.

         38.     At approximately 1:30 p.m. on December 7, 2020, Detroit Axle's new IT services

 provider verified that it was given permission to proceed with gaining access to Detroit Axle's

 systems in order to support its operations moving forward. At this time the new IT services

 provider began removing Defendants' access to Detroit Axle's network and computer systems.

         39.     Between 1:30 p.m. and 5:00 p.m., Detroit Axle's new IT services provider removed

 Defendants' access from Detroit Axle's systems, including, but not limited to, its Google

 Workspace, Active Directory/Windows domain, and Meraki dashboard.

         40.     However, instead of assisting Detroit Axle with the transition to a new IT services

 provider, at 6:46 p.m., Defendants entered Detroit Axle's network through remotely connecting,to




                                                  6
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.118 Filed 01/25/21 Page 7 of 64




a PC inside of Detroit Axle's network and began changing passwords and de-licensing software

that Detroit Axle had changed related to its transition of services to a new IT provider.

       41.     Defendants used one of Detroit Axle's employee's "super admin" access within

Google Workspace to reset the password to the Google Workspace, and at 6:49 p.m. they reset the

password to the administrative account that was being used by Detroit Axle's new IT services

provider.

       42.     At 7:14 p.m., Defendants then reset Detroit Axle's Meraki Dashboard in order to

gain access to Detroit Axle's firewall, which gave Defendants access to Detroit Axle's internal

network and computer systems.

       43.     Defendants then revoked all other access to Detroit Axle's Meraki firewall, which

has resulted in Detroit Axle being unable to access or control its firewall - meaning that Detroit

Axle no longer had control over its internet and/or network security.

       44.     During this timeframe, Defendants removed access to other systems that Detroit

Axle used with its vendors, including, but not limited to GNT Consulting, whom is responsible for

supporting Ship Exec server functions.

       45.     That loss of access meant that Detroit Axle, among other things, was no longer able

to access its database server in Juarez, Mexico.

       46.     Furthermore, Detroit Axle discovered that Defendants had further intrusions onto

its network and computer systems when Detroit Axle's employees began noticing that their

computers were acting strangely.

       47.     Namely, Detroit Axle's employees reported seeing computer mouse movements on

workstations that were not being used, due to Defendants' unauthorized access.

       48.     Upon information and.belief, Defendants also intercepted and/or accessed Detroit




                                                   7
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.119 Filed 01/25/21 Page 8 of 64




 Axle's private and confidential information without authorization, including, but not limited to,

 Detroit Axle's emails.

        49.        Defendants, through the above actions, locked the Detroit Axle's network so that

 Detroit Axle could not continue with its transition to a new service provider and refused to turn

 over Detroit Axle's passwords and/or accounts until it paid a ransom fee of over $100,000.00.

        50.        Defendants later revised their ransom demand to $185,000.00, alleging that Detroit

 Axle must pay additional amounts for equipment that was never delivered that was listed on a

 fraudulent inventory.

        51.        Detroit Axle asked for proof of delivery of the equipment that Defendants claimed,

 but Defendants refused to provide any proof, and instead threatened to barge into Detroit Axle's

 facility on Monday, January 25, 2021 at 8 am.

        52.        Upon information and belief, Grundlehner was the mastermind behind Defendants'

 actions, and ordered and authorized Detroit IT's agents and/or employees to perform their illegal

 conduct.

        53.        Defendants have blocked Detroit Axle's access to and failed to return and/or

 remove their administrative access to Detroit Axle's cloud-based accounts, including, but not

 limited to:

               •   Microsoft 365, which is used for the licensing of Microsoft software for all of
                   Detroit Axle's operations and provides access to Detroit Axle's email system
                   through Outlook;

               •   OZlink, operates Detroit Axle's inventory tracking system and is essential for its
                   accounting system; and

               •   GoDaddy, which controls access to Detroit Axle's website and domains.

 (the "Cloud Accounts").

        54.        Defendants have further improperly retained administrator and/or root access to



                                                    8
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.120 Filed 01/25/21 Page 9 of 64




 Detroit Axle's local IT infrastructure, including but not limited to Detroit Axle's:

              •   iCAS Server, which facilitates Detroit Axle's point of sale system;

              •   Meraki Dashboard, which controls and maintains all of Detroit Axle's firewalls;

              •   UniFi Controllers, which controls and maintains Detroit Axle's network switches
                  and wireless access points;

              •   Vmware, which is used to manage the physical server that runs Detroit Axle's
                  virtual Windows servers; and

              •   Individual local Windows computers.

 the ("Local Accounts" together with the Cloud Accounts, the "Computer Accounts").

        55.       The Computer Accounts, hardware, and software that Defendants have improperly

 refused to remove their administrative access to and/or return to Detroit Axle allows Defendants

 to continue to have unfettered access to all of Detroit Axle's IT infrastructure, confidential

 information, and trade secrets.

        56.       Upon information and belief, Defendants continued to improperly use their

 administrative access without authorization to continue to infiltrate Detroit Axle's IT infrastructure

 and access and/or intercept Detroit Axle's confidential information and/or emails.

        57.       Furthermore, if said access is not properly removed and/or returned to Detroit Axle,

 it will cripple Detroit Axle and render it incapable of operating its business.

        58.       In fact, Defendants' actions have already severely harmed Detroit Axle's business

 - because of Defendants' intrusion onto Detroit Axle's network and computer systems, and

 Defendants' changing of the passwords for the Accounts, Detroit Axle is unable to access many

 of its computers, its camera system, is unable to onboard employees, is restricted in its access to

 emails, and its general operations have been severely hindered.

        59.       As more folly explained in the affidavit of Darr Mayer; Defendants' control over




                                                   9
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.121 Filed 01/25/21 Page 10 of 64




  Detroit Axle's IT infrastructure has rendered it impossible for Detroit Axle, or its current IT

  services provider, to install software, update software, and secure Detroit Axle's IT infrastructure

 - all of which puts Detroit Axle's operations at risk. See Exhibit B.

                                              COUNT I
                                          Breach of Contract
                                             (Detroit IT)

         60.       Detroit Axles reasserts and incorporates all the prior paragraphs as though fully

  stated herein.

         61.       In or about April 2020, Detroit Axle began utilizing Detroit IT for the Services.

         62.       The Parties' agreement for Detroit IT to provide the Services in exchange for a

  monthly fee is a binding and enforceable contract.

         63.       Detroit IT was required to provide the Services in a professional and workmanlike

  manner.

          64.      Instead, Detroit IT failed to perform the Services in a professional and workmanlike

  manner, including, but not limited to, not responding to communications and/or requests from

  Detroit Axle in a timely manner and failing to install the network and/or computer equipment

  necessary for Detroit Axle's operations.

         65.       Detroit IT's poor performance caused Detroit Axle's business and operations to be

  damaged.

          66.      Pursuant to the Parties' agreement, Detroit IT was required to, upon Detroit Axle's

  request, provide assistance to Detroit Axle to transition to a new IT service provider.

          67.      On December 7, 2020, Detroit Axle requested that Defendants help its transition to

  a new IT service provider, due to Detroit IT's poor service.

          68.      Instead- of helpings Detroit Axle to transition to a new IT service provider,




                                                    10
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.122 Filed 01/25/21 Page 11 of 64




  Defendants have instead held Detroit Axle's passwords and accounts hostage, and Defendants

  have refused to turn over access and/or control of Detroit Axle's computer and network systems

  to Detroit Axle and/or its new IT services provider.

         69.       By its actions, as described above, Detroit IT has breached its obligations under the

  Parties' agreements.

         70.       Detroit Axle has been damaged in an amount to be determined at trial, but in excess

  of $25,000.00, exclusive of interest, costs, and attorneys' fees, by Detroit IT's breach of its

  agreements.

             WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  Detroit IT in an amount in excess of $25,000.00 plus interest and its costs and attorneys' fees

  incurred in exercising its rights and remedies, and such other and further relief as this Court deems

  just and proper under the circumstances.

                                               COUNT II
                                           Breach of Contract
                                              (Detroit IT)

             71.   Detroit Axles reasserts and incorporates all the prior paragraphs as though fully

  stated herein.

             72.   Between July 22, 2020 and December 8, 2020, Detroit Axle paid $173,270.95 for

  the purchase and installation of equipment from Detroit IT, pursuant to the Invoices. Exhibit A.

             73.   The Invoices were binding and enforceable purchase agreements between the

  Parties.

             74.   Pursuant to the Invoices, Detroit IT was obligated to procure and install the

  equipment Detroit Axle purchased at Detroit Axle's Michigan and Mexico offices.

             75.   Instead of fulfilling-its-obligations under the Invoices, Detroit IT failed to procure




                                                    11
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.123 Filed 01/25/21 Page 12 of 64




 and/or install numerous pieces of equipment that was purchased by Detroit Axle.

         76.       By doing so, Detroit IT has breached its obligations and its agreement with Detroit

 Axle.

         77.       Detroit Axle has been damaged in an amount to be determined at trial, but in excess

  of $25,000.00, exclusive of interest, costs, and attorneys' fees, by Detroit IT's breach of the

  Invoices.

         WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  Detroit IT in an amount in excess of $25,000.00 plus interest and its costs and attorneys' fees

  incurred in exercising its rights and remedies, and such other and further relief as this Court deems

  just and proper under the circumstances.

                                              COUNT III
                                   Fraud and/or Misrepresentation
                                    (Detroit IT and Grundlehner)

         78.       Detroit Axles reasserts and incorporates all the prior paragraphs as though fully

  stated herein.

         79.       Defendants made a material representation that Detroit IT installed the Detroit Axle

  Equipment that Detroit Axle fully paid for at Detroit Axle's Michigan and Mexico locations.

         80.       Defendants further represented that Detroit IT installed some additional equipment

  at Detroit Axle's Michigan and Mexico locations.

         81.       However, instead of installing all of the equipment it represented they did.

  Defendants only installed a fraction of said equipment.

         82.       Defendants have demanded additional monies for equipment that they have

  represented that they have installed, but have failed to.

          83.      Defendants knew thatthey would notror did not, install the Detroit Axle Equipment




                                                    12
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.124 Filed 01/25/21 Page 13 of 64




  and additional equipment that they represented they would install and/or was installed when they

  demanded payment for the equipment.

            84.   Defendants made said misrepresentations with the intention that Detroit Axle

  would act upon them and pay for equipment that was never installed and/or received.

            85.   Detroit Axle relied upon Defendants' representations and paid for the Detroit Axle

  Equipment and looked to purchase the rest of computer equipment that was necessary for its

  operations.

            86.   Detroit Axle has been damaged in an amount to be determined at trial, but in excess

  of $25,000.00, exclusive of interest, costs, and attorneys' fees, by Defendants' fraud and/or

  misrepresentation.

            WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  Defendants, jointly and severally, in an amount in excess of $25,000.00 plus interest and its costs

  and attorneys' fees incurred in exercising its rights and remedies, and such other and further relief

  as this Court deems just and proper under the circumstances.

                                              COUNT IV
                  Violation of the Computer Fraud and Abuse Act, 18 U.S.C. §1030
                                    (Detroit IT and Grundlehner)

            87.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            88.    In addition to its criminal penalties, the CFAA gives a private cause of action for

  the damage and losses caused by the intentional, unauthorized, access of a protected computer.

            89.    During the relevant period, Defendants were not authorized to and/or exceeded

  their authorization to access Detroit Axle's computers, the computer servers Detroit Axle's

  services werehosted-on, and/or Detroit Axle's computer network.




                                                   13
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.125 Filed 01/25/21 Page 14 of 64




         90.     Defendants were not authorized to control Detroit Axle's workstation computers

  when they were not being used, nor were Defendants authorized to take control of the mice of said

  computers.

         91.     Upon information and belief, Defendants also intentionally and without consent,

  permission, or authorization gained access to confidential and sensitive information through

  Detroit Axle's computer and network systems.

         92.     Defendants continued their conduct after Detroit Axle outright revoked

  Defendants' access to Detroit Axle's computer and network systems.

         93.     In fact, after they were told that Detroit Axle would no longer be utilizing their

  services, Defendants accessed Detroit Axle's computer and network systems and revoked licenses

  and changed Detroit Axle's passwords.

         94.     Defendants took said actions with the intent to extort Detroit Axle and demanded

  payment to restore Detroit Axle's access to its own computer and network systems.

         95.     Detroit Axle's computer and network systems are protected computers which at all

  relevant times operated and affected interstate commerce.

         96.     Defendants' intentional access of the protected computers caused loss and damages

  to Detroit Axle, including, but not limited to, costs incurred in Detroit Axle's attempts to regain

  ownership of its computer systems and accounts, costs incurred in securing its computer systems.

  and costs of investigation as to which computer systems have been affected by Defendants'

  conduct.

         97.     Detroit Axle's damages from Defendants' unauthorized access exceed $5,000.00.

         98.     Defendants took all such actions knowingly and intentionally and without Detroit

  Axle's consent or permission and-in violation of the Computer Fraud and Abuse Act.




                                                  14
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.126 Filed 01/25/21 Page 15 of 64




            99.    As a direct and proximate result of Defendants' unlawful and improper actions,

  Detroit Axle has suffered losses in an amount to be proven at trial.

            100.   Punitive and exemplary damages are appropriate because Defendants' actions were

  willful and intentional.

            WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  Defendants, jointly and severally, in an amount in excess of $25,000.00 plus interest and its costs

  and attorneys' fees incurred in exercising its rights and remedies, along with punitive damages,

  and such other and further relief as this Court deems just and proper under the circumstances.

                                              COUNT V
                    Violation of the Federal Wiretap Act, 18 U.S.C. § 2510 et seq
                                    (Detroit IT and Grundlehner)

            101.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            102.   Upon information and belief, Defendants used remote desktop software to access

  and monitor Detroit Axle's computer systems to perform activities that were not part of their duties

  as part of the Services.

            103.   Upon information and belief. Defendants continued to use remote desktop software

  to access and monitor Detroit Axle's computer systems after Detroit Axle informed Defendants

  that it would no longer be utilizing Defendants' services.

            104.   By doing so, Defendants were not an authorized user of Detroit Axle's computer

  systems and/or networks, and/or exceeded their authorization.

            105.   Without authorization, Defendants contemporaneously intercepted Plaintiffs

  electronic communications via remote desktop software, and/or other software, and used those

  communications for their own benefit and gain.




                                                   15
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.127 Filed 01/25/21 Page 16 of 64




            106.     Defendants took all such actions knowingly and intentionally, with the intent to

  harm Detroit Axle.

            107.     Punitive and exemplary damages are appropriate because Defendants' actions were

  willful and intentional.

            108.     This Court should award Detroit Axle its attorneys' fees under 18 U.S.C. §

  2520(b)(3).

            WHEREFORE, Detroit Axle respectfully request that this Court enter a judgment in its

  favor and against Defendants, jointly and severally, grant Detroit Axle damages against

  Defendants, including, but not limited to, actual damages, punitive and statutory damages, plus its

  costs and attorneys' fees, and any such other and further relief as the Court deems just and proper.

                                                 COUNT VI
                   Violation of the Stored Communications Act, 18 U.S.C. § 2701 etseq
                                       (Detroit IT and Grundlehner)

            109.     Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            110.     The SCA prohibits the intentional access of a facility through which an electronic

  communication service is provided without authorization, or intentionally exceeding authorization

  to access that facility, and the obtaining, altering, or prevention of authorized access to an

  electronic communication while it is in electronic storage in such system.

            111.     In addition to its criminal penalties, the SCA provides a civil cause of action for

  any person aggrieved by any violation of the SCA.

            112.     Defendants intentionally and without authorization gained access to confidential

  and sensitive information stored on a facility through which an electronic communications service

  is provided-by accessing Detroit Axle's computer and network systems and cloud-based accounts,




                                                      16
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.128 Filed 01/25/21 Page 17 of 64




  which contained communications between Detroit Axle and its customers and confidential

  information about Detroit Axle's business.

         113.    Defendants have also prevented Detroit Axle from accessing its electronic

  communications by, among other things, changing the passwords to the Accounts.

         114.    Under the SCA, Detroit Axle's computer and network systems and the servers its

  cloud-based accounts could be accessed through are a facility through which an electronic

  communication service is provided.

         115.    Without authorization, Defendants obtained confidential, proprietary, and sensitive

  business records and electronic communications of Detroit Axle while they were stored on said

  computers, networks, and servers.

         116.    Defendants' unauthorized access or access in excess of authorization caused actual

  harm to Detroit Axle, including but not limited to, investigation costs, attorneys' fees, the improper

  disclosure of confidential and sensitive information, and the costs of securing said computer

  systems, networks, and/or servers.

         117.    Defendants took all such actions knowingly and intentionally and in violation of

  the SCA.

         118.    Punitive and exemplary damages are appropriate because Defendants' actions were

  willful and intentional.

         119.    This Court should award Detroit Axle its attorneys' fees under 18 U.S.C. § 2707(c).

         WHEREFORE, Detroit Axle respectfully requests that this Court enter a judgment in its

  favor and against Defendants, jointly and severally, grant Detroit Axle damages against

  Defendants, including, but not limited to, actual damages, punitive damages, and statutory




                                                   17
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.129 Filed 01/25/21 Page 18 of 64




  damages, plus its costs and attorneys' fees, and any such other and further relief as the Court deems

  just and proper.

                                               COUNT VII
                                            Injunctive Relief
                                      (Detroit IT and Grundlehner)

            120.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            121.   Between May 22, 2020 and December 29, 2020, Detroit Axle paid over $173,270

  to Detroit IT, most of which was for the Detroit Axle Equipment.

            122.   After Detroit Axle's notified Defendants it was seeking a new IT services provider,

  Detroit IT began asserting that it was the owner of the Detroit Axle Equipment, despite the fact

  that Detroit Axle paid for the equipment.

            123.   The Detroit Axle equipment, and any other network and/or computer equipment

  installed at Detroit Axle's locations, are essential to the operation of Detroit Axle's business, as

  Detroit Axle relies upon its computer hardware and software in order to operate its business

  operations.

            124.   Despite that, Defendants have threatened to remove the Detroit Axle Equipment

  and other network and/or computer equipment and/or make it unavailable for use by Detroit Axle.

            125.   As set forth above, Detroit Axle will succeed on the merits because it has irrefutable

  proof that Detroit IT purchased the Detroit Axle Equipment on Detroit Axle's behalf, and that

  Detroit Axle paid for the Detroit Axle Equipment. Exhibit A.

            126.   Detroit Axle will suffer irreparable harm to its business if an injunction is not issued

  here that restrains Defendants from removing and/or otherwise making the Detroit Axle




                                                     18
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.130 Filed 01/25/21 Page 19 of 64




  Equipment and/or other network and computer equipment installed at Detroit Axle's locations

  unavailable for Detroit Axle's use.

            127.   At the same time, Defendants will not be harmed by being enjoined from taking

  action respective to the Detroit Axle Equipment and/or other network or computer equipment.

            128.   Courts routinely protect the public's interest by granting the requested relief in

  cases similar to the one at bar.

            129.   The public interest is served when valid agreements are enforced, and when the

  proper ownership of property is enforced.

            130.   Furthermore, the public interest will be served as Detroit Axle is an essential

  supplier of automotive pails to emergency services, including, but not limited to, ambulances and

  police.

            131.   The public interest would clearly be served by the enforcement of the Invoices and

  Detroit Axle's rightful purchase of the Detroit Axle Equipment.

            132.   As a result, Detroit Axle is entitled to an injunction against Defendants to prevent

  Defendants from removing the Detroit Axle Equipment and/or other network and computer

  equipment installed at Detroit Axle's locations and/or otherwise making the Detroit Axle

  Equipment and/or other network and computer equipment unavailable for Detroit Axle's use, as

  the status quo of the Detroit Axle Equipment and/or other network and computer equipment should

  be maintained.

            WHEREFORE, Detroit Axle respectfully requests that this Court enter an injunction in its

  favor and against Defendant, enjoining Defendants from changing the status quo as it relates to the

  Detroit Axle Equipment and/or other network and computer equipment installed at Detroit Axle's

  locations, together with such other and further relief as the Court deems just and proper.




                                                    19
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.131 Filed 01/25/21 Page 20 of 64




                                             COUNT VIII
                                           Injunctive Relief
                                     (Detroit IT and Grundlehner)

            133.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            134.   As set forth above, Detroit Axle will succeed on the merits because it is the owner

  of the Accounts.

            135.   Detroit Axle will suffer irreparable harm to its business if an injunction is not issued

  here that restrains Defendants from removing Detroit Axle's access to the Accounts, changing the

  passwords to the Accounts, or otherwise modifying the operation of the Accounts.

            136.   Furthermore, an injunction requiring Defendants to return full access to all of

  Detroit Axle's IT infrastructure is needed to stop the irreparable harm Detroit Axle is already

  facing due to Defendants' wrongful actions.

            137.   At the same time, Defendants will not be harmed by being enjoined from taking

  action respective to the Accounts, other than properly transferring all credentials of the Accounts

  to Detroit Axle.

            138.   The public interest would be served by an injunction against Defendants from

  taking action respective to the Accounts, other than properly transferring all credentials of the

  Accounts to Detroit Axle.

            139.   Detroit Axle is entitled to an injunction against Defendants to prevent Defendants

  from making any changes to the Accounts, returning access to the Accounts and Detroit Axle's

  network and computer systems to Detroit Axle, or otherwise modifying the operation of the

  Accounts.

            WHEREFORE, Detroit Axle respectfully requests that this Court enter an injunction in its




                                                     20
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.132 Filed 01/25/21 Page 21 of 64




  favor and against Defendants, enjoining Defendants from changing the passwords to the Accounts,

  or otherwise modifying the operation of the Accounts, and ordering Defendants to return and/or

  restore Detroit Axle's access to its entire IT infrastructure, together with such other and further

  relief as the Court deems just and proper.

                                              COUNT IX
                                     Request for Declaratory Relief
                                              (Detroit IT)

            140.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            141.   An actual, existing, and bona fide controversy exists between Detroit Axle and

  Detroit IT with respect to their obligations pursuant to the Services and the ownership of the Detroit

  Axle Equipment, which can only be determined by an adjudication of a declaratory judgment as

  provided by law.

            142.   Detroit Axle is entitled to a Declaratory Judgment that it is the rightful owner of

  the Detroit Axle Equipment, and that Detroit IT has no possessory interest and/or rights to the

  Detroit Axle Equipment.

            143.   If Detroit Axle's rights are not adjudicated by way of declaratory action, there will

  be immediate adverse consequences to Detroit Axle, including, but not limited to, Detroit IT's

  wrongful removal of the Detroit Axle Equipment which would cripple Detroit Axle's business and

  damage Detroit Axle's present and future goodwill and relations with its customers.

            144.   Furthermore, if Detroit Axle's rights to Detroit IT's help and cooperation to

  transition to a new IT service provider is not adjudicated by way of declaratory action, there will

  be immediate adverse consequences to Detroit Axle, including, but not limited to, the inability of

  Detroit Axle to operate its IT infrastructure and website, leading to an inability for Detroit Axle to




                                                    21
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.133 Filed 01/25/21 Page 22 of 64




  conduct its business which would harm its present and future goodwill and relations with its

  customers and render it incapable of providing critical automotive parts to emergency services.

            WHEREFORE, Detroit Axle respectfully requests that this Court determine that it is the

  rightful owner of the Detroit Axle Equipment and that Detroit IT is violating the terms of the

  Parties' agreement by failing to help and cooperate with Detroit Axle's transition to a new IT

  service provider, and award any other and further relief this Court deems just and appropriate.

                                              COUNT X
                                          Unjust Enrichment
                                             (Detroit IT)

            145.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            146.   Detroit IT has received over $173,270 in monies from Detroit Axle for the Detroit

  Axle Equipment.

            147.   Thus, Detroit IT has no legal or equitable title to the Detroit Axle Equipment.

            148.   Furthermore, despite Detroit Axle paying for the Detroit Axle Equipment, Detroit

  IT failed to provide and/or install some of the equipment.

            149.   Detroit IT would be unjustly enriched if it was allowed to retain the monies that

  was paid for the Detroit Axle Equipment and/or the equipment itself.

            WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  DetroittIT in an amount in excess of $25,000.00 plus interest and its costs and attorneys' fees

  incurred in exercising its rights and remedies, and such other and further relief as this Court deems

  just and proper under the circumstances.

                                            COUNT XI
                               Common Law and Statutory Conversion
                                  (Detroit IT and Grundlehner)




                                                    22
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.134 Filed 01/25/21 Page 23 of 64




            150.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            151.   Detroit Axle maintained ownership of its network and computer systems, along

  with the Accounts at all relevant times to this action.

            152.   Defendants unlawfully engaged in a distinct act of dominion over Detroit Axle's

  property, its network and computer systems and the Accounts, by, among other things, changing

  the passwords to the Accounts to lock Detroit Axle out of the administrative functions of the

  Accounts and to prevent Detroit Axle from switching IT services providers without paying a

  ransom to Defendants.

            153.   Detroit Axle is in fact unable to access much of the functionality of the Accounts,

  and has been locked out of many of its network and computer systems due to Defendants' actions.

            154.   Defendants used their unlawful dominion over the Accounts for their own benefit

  to, among other things, extort Detroit Axle into paying a ransom for the return of its access to the

  Accounts and as a method of revenge against Detroit Axle.

            155.   By doing so, Defendants have committed common law and statutory conversion,

  pursuant to MCL 600.2919a, which entitles Detroit Axle to treble damages and attorneys' fees

  against Defendants.

            WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  Defendants in an amount in excess of $25,000.00 plus interest, treble damages, along with its costs

  and attorneys' fees incurred in exercising its rights and remedies, and such other and further relief

  as this Court deems just and proper under the circumstances.

                                              COUNT XII
                                           Civil Conspiracy
                                     (Detroit IT and Grundlehner)




                                                   23
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.135 Filed 01/25/21 Page 24 of 64




            156.   Detroit Axle reasserts and incorporates all prior paragraphs as though fully stated

  herein.

            157.   Defendants, directly and/or through their agents, entered into an agreement to harm

  Detroit Axle, or acted in concert in a manner that was detrimental to Detroit Axle.

            158.   Defendants, illegally, maliciously, and wrongfully conspired with one another with

  the intent to, and for the illegal purpose of engaging in the impermissible acts described previously

  in this Verified Complaint.

            159.   Defendants' actions, in combination, were tortious and/or unlawful, or in the

  alternative, were designed to accomplish an unlawful purpose, or accomplish a lawful purpose

  through unlawful means.

            160.   As a result of the conspiracy and Defendants' illegal, wrongful, and tortious acts,

  Detroit Axle sustained significant damages.

            WHEREFORE, Detroit Axle respectfully requests a judgment in its favor and against

  Defendants in an amount in excess of $25,000.00 plus interest and its costs and attorneys' fees

  incurred in exercising its rights and remedies, and such other and further relief as this Court deems

  just and proper under the circumstances.

                                                 Respectfully submitted,
                                                 Jaffe, Raitt, Heuer & Weiss P.C.

                                                 /s/ Jonathan H. Schwartz
                                                 Jonathan H. Schwartz (P70819)
                                                 Jonathan E. Sriro (P52100)
                                                 Benjamin M. Low (P82834)
                                                 Jaffe Raitt Heuer & Weiss,PC
                                                 Attorneys for Detroit Axle
                                                 27777 Franklin Road, Suite 2500
                                                 Southfield, MI 48034
                                                 248.351.3000
                                                 jschwartz@jaflfelaw.com
                                                 jsririo@jaffelaw.com
  Dated: January 22, 2021                        benlow@jaffelaw.com


                                                    24
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.136 Filed 01/25/21 Page 25 of 64




                                              VERIFICATION

             I verify that that factual statements set forth in the foregoing Verified Complaint are true
      and correct to the best of my current information, knowledge, and belief.

                                                            AXLE

                                                   By:

                                                   Name:                       MPtk         AlUSHfc'JAllr'-SH

                                                   Title:




                                                         Subscribed and sworn to before me on this
                                                    r 22«d day of January 202J       ^     -

                                                    V nil&mU ^ ^ 0
                                                     Kimberly A. Firg        ^llNotary Public
                                                         Wayne CountySMiphigan
                                                         Acting in the County of Oakland
                                                         My Commission Expires: 3/24/21
                                                       Remotely acting under 2020 PA 249
                                                       State of Ml House Bill No. 6297
                                                       Signatory's location: Oakland County, Michigan
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.137 Filed 01/25/21 Page 26 of 64




                              INDEX OF EXHIBITS

  Exhibit A       Invoices

  Exhibit B       Affidavit of Dan Mayer




  5109023
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.138 Filed 01/25/21 Page 27 of 64




                        EXHIBIT A
 Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.139 Filed 01/25/21 Page 28 of 64



                       Detroit IT
                       PO Box 1411
                       Birmingham, Ml 48012 US
                       (248) 530-1001
                       billing@detroilitxoni
                       www.delroitmanageditcam


     BILL TO                                    SHIP TO
     Mike Musheinish                            Mike Musheinish
     Detroit Axle                               Detroit Axla
     2000 Eight Mile Road                       2000 Eight Mfe Road
     Femdale, Ml 48220 US                       Femdale, Ml 48220 US



sssssassassii^                                                                    an




                                                                                                                                           .4**.


     IT Projea- Q»21391 Femdale Wireless Inlrasuucture - 50%. Deposit                                  1          5.4B4.25      5,484.25


     Thank you tor your businessl
     Make check payable to Detroit IT, Please include Invoice # on check,
     " Client will pay interest at the rate o) one and a hall (1.5) percent per
     month or the legally permissible rate, it tower, on all amounts due and
     owing not paid in accordance with the due date set forth In the Invoice.



                                                                                                                                           a.

                                                                                                                         /
                                                                                                                              e,\~CtJv
                                                                                                                  Qo




                        Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.140 Filed 01/25/21 Page 29 of 64



                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    bining@delroitit.com
                    www.detroitmanagedit.com


  BILL TO                                    SHIP TO
  Mike Musheinlsh                            Mike Musheinish
  Detroit Axle                               Detroit Axle
  2000 Eight Mile Road                       2000 Eight MEe Road
  Femdale, MS 4B220 US                       Femdale, Ml 48220 US




   IT Project - Q#21330 Ferndals Network Infrastructure 50% Deposit                                             3,602.00    3,602.00


  Thank you lor your businessi
  Make check payable to Detroit IT. Please include Invoice # on check,
  " Client will pay interest at the rate of one and a halt (1.S) percent per
  month or the legally permissible rate, il lower, on all amounts due and
  owing not paid in accordance with the due date set forth in the Invoice,




                                                                                                                        /




                      Any and all disputes to any item must be made in writing within S business days Irom date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.141 Filed 01/25/21 Page 30 of 64



                     Detroit tT
                     PO Box 1411
                     Birmingham, Ml 48012 US
                     (248) 530-1001
                     biil;ng@detroitit com
                     www,detroitmanagedit.com


   BILL TO                                    SHIP TO
   Mike Musheinish                            Mike Musheinish
   Dstroit Axle                               Detroit Axle
   2000 Eight Mils Road                       2000 Eight Mile Road
   Ferndale, Ml 48220 US                      Ferndale, Ml 48220 US



                       . .                                     '    -   • -     —Z-J




   IT Project - Q#21389 GLOBAL FIREWALL UPGRADES 50% DEPOSIT                                         1         6,990 75            6,890.75


   Thank you (or your business!
   Make check payable to Detroit IT. Please include invoice # on check.
   " Client will pay interest at the rate of one and a half (1.5) percent per
   month or the legally permissible rate, if lower, on all amounts due and
   owing not paid in accordance with the due date set forth in the invoice.




                                                                                                                        /


                                                                                                                            s|Ji




                      Any and all disputes to any item must be made in writing within 5 business days from data received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.142 Filed 01/25/21 Page 31 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    bllllng@d8trolttt.com
                    wvw.detroitmanageditcom


  BILL TO
  Mike Musheinlsh
  Detroit Axle
  2000 Eight Mile Road
  Ferndale, Ml 48220 US




  Lenovo T490 14" Laptop                                                                                          1,299.00 1,299.001
  (15/16GB/256G8/3YR)
  Ticket #421985 - Warehouse Manager Laptop


  Thank you for your businessl                                                SUBTOTAL                                      1,299.00
                                                                              TAX                                             77.94
  Make check payable to Detroit IT. Please Include invoice # on the check.
                                                                              TOTAL                                         1,376.94
  Bank Information:
  Account Name: Detroit IT
  Bank Name: JP Morgan Chase
  Routing Number for Wire: 021000021
  Routing Number for ACH: 072000325
  Account#: 590250137
  SWIFT Code: CHASUS33


  ** Client will pay Merest at the rate of one and a half (1.5) peicant per
  month or the legally permissible rate, If lower, on all amounts due and
  owing not paid in accordance with the due date set forth In the Invoice,




                     Any and all disputes to any Kem must be made In writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.143 Filed 01/25/21 Page 32 of 64


                     DatroH IT
                     PO Bo*1411
                     Birmingham, Ml 48012 US
                     (248) 530-1001
                     biillng@dstroltit.com
                     www.detroitmanagedit.com


  BILL TO
  Mike Musheinlsh
  Detroit Axle
  2000 Eight Mile Road
  Ferndale, Ml 48220 US




  Lenovo El 515.6" Laptop                                                                           t                699.00   699.00T
  (i5/8GB/256GB/1YR)
  Ticket #N/A - New HR Laptop


  Thank you lor your business!                                                  SUBTOTAL                                       699.00
                                                                                TAX                                             41.94
  Make check payable to Detroit IT. Please Include invoice # on the check.
                                                                                TOTAL                                          740.94
  Bank Information:
  Account Name: Detroit IT
  Bank Name: JP Morgan Chase
  Routing Number for Wire: 021000021
  Routing Number for ACH: 072000326
  Account#: 598250137
  SWIFT Code: CHASUS33


  ** Client will pay interest at the rate of one and a half (1.5) percent per
  month or the legally permissible rate, if lower, on all amounts due and
  owing not paid In accordance with the due date set forth in the invoice.




                     Any and all disputes to any item must be made in writing within 5 business days from date received.
  Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.144 Filed 01/25/21 Page 33 of 64


                       Detroit IT
                       PO Box 1411
                       Birmingham, Ml 48012 US
                       (248)530-1001
                       billin0@detroltit,com
                       www.detroitmanagedit.eom


     BILL TO
     Mike Musheinish
     Detroit Axle
     2000 Eight Mite Road
     Femdale, Ml 48220 US
                                                                                        I



t-msmBmsme^ms^sgmmswsm^                                                                 {||




     MSP Agreomont (Remole/Onsite) - 06.'24i'2020 - Renule After Hours • Dan                                           165.75   165.75
     Goldman: #412629. Outlook email


    Thank you for your business!

     Make check payable to Detroit IT. Please Include invoice # on the check.

     Bank Information:
     Account Name: Detroit IT
     Bank Name; JP Morgan Chase
     Routing Number for Wire: 021000021
     Routing Number for ACH: 072000326
     Account#: 593250137
     SWIFT Code: CHASUS33                                                                         e d-
                                                                                                                 o
                                                                                                             &
                                                                                                     , U>
    *' Client will pay interest at the rate of one and a half (1.S) percent per
                                                                                               I
                                                                                                 0
    month or the legally permissible rate, if lower, on all amounts due and
    owing not paid in accordance with the due date set forth in the invoice.




                       Any and all disputes to any item must be made In writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.145 Filed 01/25/21 Page 34 of 64


                    DatroitfT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    biliing@detroitit.com
                    www.detroitmanageditcom


  BILL TO
  Mike Musheinlsh
  Detroit Axle
  2000 Eight Mite Road
  Femdale, Ml 48220 US



             fill              ...                                     iliisaisilll llSiiHs




  MSP Agreement (Remote/Onsite) - 08/01/2020 - Remote After Hours / Jason Bache:                    I                165 75   165 75
  #429075: Facebook blocking exception                   m

  MSP Agreement (Remote/Onsite) - 08/01/2020 • Remote After Hours / Jason Bache;                    1                165.75   165.75
  #429095:
       •• ...
              Camra's are down In Detroit Axle
                                           —   -       v.—.,.


  MSP Agreement (Remote/Onsite) - 08/07/2020 - Remote After Hours / Dan                                              165.75   165,75
  Goldman: #431397: ShipExec not working


  Thank you for your businessl

  Make check payable to Detroit IT. Please include Invoice # on the check.

  Bank information:
  Account Name: Detroit IT
  Bank Name: JP Morgan Chase
  Routing Number for Wire: 021000021
  Routing Number for ACH: 072000326
  Account#: 598250137
  SWIFT Code: CHASUS33


  ** Client will pay interest at the rate of one and a half (1.5) percent per
  month or the legally permissible rate, if lower, on all amounts due and
  owing not paid in accordance with the due date set forth in the Invoice,




                     Any and all disputes to any Item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.146 Filed 01/25/21 Page 35 of 64

                   Detroit IT
                   PO Box 1411
                   Birmingham, Ml 48012 US
                   (248) 530-1001
                   billlng<5>detroitit.coni
                   www.detroitmanagBdit.com


BILL TO
Mike Musheinish
Detroit Axle
2000 Eight Mile Road
Femdale, Ml 48220 US




MSP Agreement (Remote/Onslte) - 07/09/2020 - Remote After Hours / Jason Bache:                                     165.75   165.75
#419011: Braintreegateway.com access
MSP Agreement (Remote/Onslte) - 07/30/2020 - Remote After Hours/Jason Bache:                                       165.75   165.75
#428249: DHCP pool range for new DAXJ router


Thank you for your businessl

Make check payable to Detroit IT. Please include invoice # on the check.

Bank Information:
Account Name: Detroit IT
Bank Name: JP Morgan Chase
Routing Number for Wire: 021000021
Routing Number for ACH: 072000326
Account#: 598250137
SWIFT Code: CHASUS33



** Client will pay interest at the rate of one and a half {1.5) percent per
month or the legally permissible rate, if lower, on all amounts due and
owing not paid in accordance with the due date set forth in the invoice.




                   Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.147 Filed 01/25/21 Page 36 of 64


                    Detroit IT
                    PO Box1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 PowerEdge R440 (CTO)                                                                              1               5,628.32 5,628.32T
_(2x2JGhz,64GB,4x480GB, Server 2019, RPS, 3YR Warranty)



 Thank you for your business!                                                  SUBTOTAL                                      5,628.32
 Make check payable to Detroit IT. Please include invoice # on check.
                                                                               TAX                                            337.70
 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and       TOTAL                                         5,966.02
 owing not paid in accordance with the due date set forth in the invoice.




                                                                                                                                        ill




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.148 Filed 01/25/21 Page 37 of 64


                       Detroit IT
                       PO Box 1411
                       Birmingham, Ml 48012 US
                       (248) 530-1001
                       billing@detroitit.com
                       www.detroitmanagedit.com


    BILL TO
    Mike Musheinish
    Detroit Axle
    Av Manuel Talamas Camandari, Los
    Bravos, 32575 Cd
    Juarez, Chih., Mexico



                                                                                        a




    Cisco Meraki MX67 Cloud Managed Security Appliance                                                 1              1,361.75 1,361.751
_   3 Year Advanced Security Licejise       _

    Cisco Meraki MX67 Cloud Managed Security Appliance                                                 1                695.00   695.00T
    3 Year Advanced Security License



    Thank you for your business!                                                  SUBTOTAL                                       2,056.75
    Make check payable to Detroit IT. Please include invoice # on check.
                                                                                  TAX                                               0.00
    ** Client will pay interest at the rate of one and a half (1.5) percent per
    month or the legally permissible rate, if lower, on all amounts due and       TOTAL                                          2,056.75
    owing not paid in accordance with the due date set forth in the invoice.




                       Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.149 Filed 01/25/21 Page 38 of 64


                     Detroit IT
                     PO Box 1411
                     Birmingham, Ml 48012 US
                     (248) 530-1001
                     billing@detroitit.com
                     www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Xerox® B215 Multifunction Printer                                                                  2                 219.99   439.98T


 Thank you for your business!                                                  SUBTOTAL                                         439.98

                                                                               TAX                                               26.40
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                            466.38
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.150 Filed 01/25/21 Page 39 of 64


                  Detroit IT
                  PO Box 1411
                  Birmingham, Ml 48012 US
                  (248) 530-1001
                  billing@detroitit.com
                  www.detroitmanagedit.com


 BILL TO
 Mike Musheinish                                                                                                                      IS
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 FERNDALE, Ml - HIGH AVAILABILITY
 Cisco Meraki MX84 Cloud Managed Security Appliance                                               1              3,896.75 3,896.75T
 3 Year Advanced Security License
 Cisco Meraki MX84 Cloud Managed Security Appliance HA High Availability                          1              1,296.75 1,296.75T
  Professional Services Configuration                                                             8                110.50   884.00
  Create Cisco Meraki dashboard account
  Add Cisco MX to dashboard
  Configure general settings
  Configure alerting
  Configure WAN/LANA/LAN
  Configure firewall
 ^Configure security services    _    _
 Professional Services Cutover - After Hours _                                                    2                165.75    331.50
 JUAREZ, MX - HIGH AVAILABILITY
 Professional Services Configuration & Cutover                                                    6                110.50    663.00
 Create Cisco Meraki dashboard account
 Add Cisco MX to dashboard
 Configure general settings
 Configure alerting
 Configure WAN/LANA/LAN
 Configure firewall
 Configure security services
 Professional Services Cutover - After Hours                                                      2                165.75    331.50
 OAK PARK, Ml
 Cisco Meraki MX67 Cloud Managed Security Appliance                                               1              1,361.75 1,361.75T
 3 Year Advanced Security License
 Professional Services Configuration & Cutover                                                    6                110.50    663.00
 Create Cisco Meraki dashboard account
 Add Cisco MX to dashboard
 Configure general settings
 ConfigTir6ra1erting=
 Configure WAN/LANA/LAN
 Configure firewall
 Configure security services

                  Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.151 Filed 01/25/21 Page 40 of 64



  SHANGHAI, CN
  Cisco Meraki MX67 Cloud Managed Security Appliance                                                 1              1,361-75 1,361.751
  3 Year Advanced Security License
    Professional Services - Configuration                                                            6                110.50    663.00
    Create Cisco Meraki dashboard account
    Add Cisco MX to dashboard
    Configure general settings
    Configure alerting
    Configure WAN/LANA/LAN
    Configure firewall
___ Configuresecurityservices
  Professional Services - Cutover (After Hours)                                                      2                165.75    331.50
  DETROIT, Ml
  Cisco Meraki MX67 Cloud Managed Security Appliance                                                 1              1,361.75 1,361.75T
  3 Yejr Advanced Security Licejise
  Professional Services - Configuration & Cutover                                                    6                110.50    663.00
  Create Cisco Meraki dashboard account
  Add Cisco MX to dashboard
  Configure general settings
  Configure alerting
  Configure WAN/LANA/LAN
  Configure firewall
  Configure security services             _                          _
  IT Project - Q#21389 GLOBAL FIREWALL UPGRADES 50% DEPOSIT                                          1             -6,990.75 -6,990.75


  Thank you for your business!                                                  SUBTOTAL                                       6,818.50
                                                                                TAX                                             556.73
  Make check payable to Detroit IT. Please include invoice # on the check.
                                                                                TOTAL                                          7,375.23
  Bank Information:
  Account Name: Detroit IT
  Bank Name: JP Morgan Chase
  Routing Number for Wire: 021000021
  Routing Number for ACH: 072000326
  Account#: 598250137
  SWIFT Code: CHASUS33



  ** Client will pay interest at the rate of one and a half (1.5) percent per
  month or the legally permissible rate, if lower, on all amounts due and
  owing not paid in accordance with the due date set forth in the invoice.



                                                                                                                                          is!




                     Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.152 Filed 01/25/21 Page 41 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US



                                                                                     13




 COO - NEW HIRE EQUIPMENT
 Apple MacBook Pro 16"                                                                              1              2,299.00 2,299.00T
 Apple USB-C Multi Port Adapter                                                                     1                 69.00    69.00T
 Applecare                                                                                          1                349.00   349.00T
 Professional Services                                                                              2                110.50    221.00


 Thank you for your business!                                                  SUBTOTAL                                       2,938.00
                                                                               TAX                                             163.02
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          3,101.02
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.153 Filed 01/25/21 Page 42 of 64

                    Detroit IT
                    PO Box1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US



                                                                                     §1                                                  81




 Dell UltraSharp 27" IntinityEdge Monitor                                                           4                499.99 1,999.961
 Startech Quad-Monitor Desktop Stand                                                                1                245.99   245.99T
 Dell Optiplex 3070 <i5/8GB/256SSD/3YR)                                                             1                699.00   699.00T
 Display Adapaters                                                                                  2                 29.00    58.00T


 Thank you for your business!                                                  SUBTOTAL                                       3,002.95
                                                                               TAX                                             180.18
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          3,183.13
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.154 Filed 01/25/21 Page 43 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 YearlinkT46S IP Phone                                                                              1                216.99      216.99T
 Professional Services                                                                              1                     0.00      0.00
 Ticket # 448659 - Desk Phone for Luis


 Thank you for your business!                                                  SUBTOTAL                                           216.99
                                                                               TAX                                                 13.02
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                              230.01
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.155 Filed 01/25/21 Page 44 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US



                                                                                 Si                                                      ...11




 Logitech Rally Plus Premiun^ConferenceCam                                                          1              2,599.00 2,599.001
 Dell Optiplex 3060 (i5/8GB/256SSD/3YR)                                                             1                799.00   799.00T
 1 Lot of Misc Consumables                                                                          1                150.00   150.00T
 Professional Services                                                                              8                110.50    884.00
 Mount and install Tv's
 Mount and Install Logitech Rally Plus Camera and speakers
 Mount, Install and Setup Conference Room Computer


 Thank you for your business!                                                  SUBTOTAL                                       4,432.00
                                                                               TAX                                             212.88
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          4,644.88
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.156 Filed 01/25/21 Page 45 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Femdale, Ml 48220 US



                                                                                    Si




 Vizio 4K Ulra HD 65" TV                                                                            3                649.99 1,949.97T
 30-70" TV Mount                                                                                    3                 29.90    89.70T
 Dell OptiPlex 5070 Micro (i7/16GB/256SSD/3YR)                                                      1                899.99   899.99T
 Professional Services           _                                                                 10                110.50   1,105.00
 Project^ Mike's Office Cameras


 Thank you for your business!                                                 SUBTOTAL                                        4,044.66
                                                                              TAX                                              176.38
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                              TOTAL                                           4,221.04
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 " Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.157 Filed 01/25/21 Page 46 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 IMPLEMENTATION (ONE TIME)
 Professional Services - After Hours                                                              15                 165.75   2,486.25
 Migrate DEV-DA-J-APP
 Migrate PROD-DA-J-APP
 Migrate SQI-DA-J to DA-MX-ESXI1
 Professional Services                                                                              7                110.50    773.50
 Install Vmware ESXI on DA-MX-ESXI
 Configure DA-DA-MX-ESXI1
 Create DA-MX-DC1
 Install Windows Server 2019
 Configure Server Roles


 Thank you for your business!

 Make check payable to Detroit IT. Please include invoice # on the check.

 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.158 Filed 01/25/21 Page 47 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




                                                                                                                                        .a




 Q#21462 - 9800_Mt. Elliot Infrastructure Deposit                                                   1             50,000.00 50,000.00


 Thank you for your business!

 Make check payable to Detroit IT. Please include invoice # on the check.

 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and ail disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.159 Filed 01/25/21 Page 48 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Lenovo T490 14" Laptop                                                                             1              1,299.00 1,299.001
 (i5/16GB/256GB/3YR)
 New Laptop Marketing Director


 Thank you for your business!                                                  SUBTOTAL                                      1,299.00
                                                                               TAX                                             77.94
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                         1,376.94
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.160 Filed 01/25/21 Page 49 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroilit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Zebra TC72 Android Scanner                                                                         3              1,617.20 4,851.60T
 5 Slot Charge Only Share Cradle                                                                    1                346.45   346.45T
 US AC Line Cord                                                                                    1                 10.39    10.39T
 Snap-On Trigger Handle                                                                             3                219.05   657.15T


 Thank you for your business!                                                  SUBTOTAL                                       5,865.59
                                                                               TAX                                             351.94
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          6,217.53
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.161 Filed 01/25/21 Page 50 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Lenovo Thinkpad T590                                                                               1              1,733.15 1,733.151
 (17/16GB/512GB/3YR)
 Lenovo 24" Monitors                                                                                2                233.74   467.48T
 Lenovo Wireless Keyboard and Mouse                                                                 1                 52.99    52.99T
 Lenovo USB-C Docking Statjon                                                                       1                199.99   199.99T
 Ticket# Controller New Hire Hardware


 Thank you for your business!                                                  SUBTOTAL                                       2,453.61
                                                                               TAX                                             147.22
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          2,600.83
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.162 Filed 01/25/21 Page 51 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US



                                                                                                                                           81




 HARDWARE (ONE TIME)
 Ubiquiti UniFi Pro 48 POE Gen2                                                                    4              1,099.00 4,396.00T
 Ubiquiti UniFi Cloud Key Gen 2                                                                    1                179.00      179.00T
 Ubiquiti UniFi Cloud Key G2 Rack Mount                                                            1                 99.00       99.00T
 UbiquitiJJnjFi Redundant Power System                                                             1                399.00      399.00T
 Ubiquiti UniFi SmartPower Cable _                                                                 2                 29.00       58.00T
 3ft Cat6 Slim Patch Cable                                                                      192                      3.50   672.00T
 Lot of Misc Consumables                                                                           3                 25.00       75.00T
 Rack hardware
 Mounting Screws
 Velcro
 Labels
 IMPLEMENTATION (ONE TIME)
 Professiona^Services (After Hours)                                                              12                 110.50      1,326.00
 50% Depoisft                                                                                      1             -3,602.00 -3,602.00


 Thank you for your business!                                                 SUBTOTAL                                          3,602.00
                                                                              TAX                                                352.68
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                              TOTAL                                             3,954.68
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and ahalf (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.



                   Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.163 Filed 01/25/21 Page 52 of 64




           Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.164 Filed 01/25/21 Page 53 of 64

                    Detroit IT
                    PO Box1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    biiling@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Lenovo T490 S (i5/16GB/256GB/3YR)                                                                 1               1,299.99 1,299.991
 LenovoJUSB-C Docking Station                                                                       1               219.99   219.99T
 Professional Services                                                                             2                110.50    221.00
 Ticket # 438927 - New Laptop for Mark


 Thank you for your business!                                                  SUBTOTAL                                      1,740.98
                                                                               TAX                                             91.20
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                         1,832.18
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.165 Filed 01/25/21 Page 54 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    biHing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Dell Optiplex 3070 (i5/8GB/256SSD/3YR)                                                             1                719.00   719.00T
 Dell P2219H Monitor                                                                                1                179.00   179.00T
 Professional Services                                                                              2                110.50    221.00
 Ticket # 437556 - New Computer for Mt. Elliot


 Thank you for your business!                                                  SUBTOTAL                                       1,119.00
                                                                               TAX                                              53.88
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          1,172.88
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.166 Filed 01/25/21 Page 55 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Dell Optiplex 3070 (i5/8GB/256SSD/3YR)                                                             1                719.00   719.00T
 Dell 22" E-Series Monitor                                                                          1                169.99   169.99T
 Dell All in One Stand                                                                             1                  99.00    99.00T
 HP LasterJet M402DN                                                                               1                 189.99   189.99T
 Profession^ Services            _ _ „                                                              2                110.50    221.00
 Ticket # 428064 - Urgent Equipment Need


 Thank you for your business!                                                  SUBTOTAL                                       1,398.98
                                                                               TAX                                              70.68
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          1,469.66
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.167 Filed 01/25/21 Page 56 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Zebra JC20 Mobile Computer                                                                         2                559.00 1,118.00T
 Professional Services                                                                              1                110.50    110.50


 Thank you for your business!                                                  SUBTOTAL                                       1,228.50
                                                                               TAX                                              67.08
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          1,295.58
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.168 Filed 01/25/21 Page 57 of 64


                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Zebra TC20 PLUS, WLAN, 2D Imager (SE4710), Camera, 2GB/16GB, ANDROID                            26                669.00 17,394.001
 7.0 NOUGAT
 Zebra DC Cable                                                                                   6                  32.99    197.94T
 Zebra External Print Server                                                                     22                189.00    4,158.00T
 Zebra Protective Boot                                                                           28                  55.25   1,547.00T
 Zebra 5 Slot Charging Cradle                                                                      1               349.99     349.99T
 Zebra Power Supply Adapter                                                                        6                 99.00    594.00T


 Thank you for your business!                                                  SUBTOTAL                                      24,240.93
                                                                               TAX                                            1,454.46
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                         25,695.39
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.169 Filed 01/25/21 Page 58 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billing@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 IT Project - Mt. Elliot Security Cameras Deposit                                                   1             20,000.00 20,000.00


 Thank you for your business!

 Make check payable to Detroit IT. Please include invoice # on the check.

 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.170 Filed 01/25/21 Page 59 of 64

                    Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    biiling@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 Refurbished Motorola MC55A Computer                                                                5                150.00   750.00T
 Ticket #464967 - 5 Additional Handhelds


 Thank you for your business!                                                  SUBTOTAL                                        750.00
                                                                               TAX                                              45.00
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                           795.00
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.171 Filed 01/25/21 Page 60 of 64

                     Detroit IT
                    PO Box 1411
                    Birmingham, Ml 48012 US
                    (248) 530-1001
                    billmg@detroitit.com
                    www.detroitmanagedit.com


 BILL TO
 Mike Musheinish
 Detroit Axle
 2000 Eight Mile Road
 Ferndale, Ml 48220 US




 HARDWARE (ONETIME)                          _
 Refurbished Motorola MC55A Computer                                                                5                150.00   750.00T
 Includes refurbished handheld and battery
 PROFESSIONAL SERVICES (ONE TIME)
 Professional Services - Handhelds                                                                  3                110.50    331.50
 Install and configure Ozlink and dependencies
 Configure WIDI drivers
 Test Ozlink and Deliver to Mt. Elliot
 Ticket #N/A 5 Additional Handhelds & Programming


 Thank you for your business!                                                  SUBTOTAL                                       1,081.50
                                                                               TAX                                              45.00
 Make check payable to Detroit IT. Please include invoice # on the check.
                                                                               TOTAL                                          1,126.50
 Bank Information:
 Account Name: Detroit IT
 Bank Name: JP Morgan Chase
 Routing Number for Wire: 021000021
 Routing Number for ACH: 072000326
 Account#: 598250137
 SWIFT Code: CHASUS33



 ** Client will pay interest at the rate of one and a half (1.5) percent per
 month or the legally permissible rate, if lower, on all amounts due and
 owing not paid in accordance with the due date set forth in the invoice.




                    Any and all disputes to any item must be made in writing within 5 business days from date received.
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.172 Filed 01/25/21 Page 61 of 64




                        EXHIBIT B
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.173 Filed 01/25/21 Page 62 of 64




                                  STATE OF MICHIGAN
                  IN THE BUSINESS COURT FOR THE COUNTY OF OAKLAND

   AXLE OF DEARBORN, INC., D.B.A.                              Case No. 20-       -CB
   DETROIT AXLE, a Michigan corporation;                       Hon.
   DETROIT AXLE, INC., a Michigan corporation;
   and DETROIT AXLE QSSS, INC., a Michigan
   corporation,

                    Plaintiffs,

   YJ


   DETROIT IT, LLC, a Michigan limited
   liability company and ERIC GRUNDLEHNER,
   an individual,

                    Defendants.


    Jonathan H. Schwartz (P70819)
    Jonathan E. Sriro (P52100)
    Benjamin M. Low (P82834)
   Jaffe Raitt Heuer & Weiss,PC
   Attorneys for Defendants
   27777 Franklin Road, Suite 2500
   Southfield, MI 48034
   248.351.3000
   jschwartz@jaffelaw.com
   jsririo@jaffelaw.com
   benlow@jaffelaw.com


                                         Affidavit of Dan Maver
  STATE OF MICHIGAN               }
                                  } ss
  COUNTY OF OAKLAND               }

            I, DAN MAYER, of full age, being duly sworn according to law, upon his oath, deposes

  and says:

            1.    I am the Chief Technology Officer for Auxiom.

            2.    Auxiom is Detroit Axle's IT services provider.




  5111414
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.174 Filed 01/25/21 Page 63 of 64




             3.      Detroit Axle's network and computer systems are under the control of Detroit IT,

  whom have been dismissed as the provider of Detroit Axle's IT services, and Detroit Axle has lost

  access to much of the administrative functions of its IT infrastructure.

             4.      Detroit IT's control of Detroit Axle's network and computer systems have made

  us, as Detroit Axle's IT services provider, unable to assist Detroit Axle with supporting its IT

  infrastructure, which negates our ability to support its operations.

             5.   The current situation with Detroit Axle's IT infrastructure puts Detroit Axle's

  operations at risk, as we cannot validate that their current security is sufficient to protect their

  operations from cyber attacks and other network intrusions.

             6.      We are unable to resolve existing IT issues that are present in Detroit Axle's

  network and computer environment, including, but not limited to printer issues and internet issues

  due to the lack of access that Detroit Axle has for its network and computer systems.

                     We are unable to install new software, or update current software, onto Detroit

  Axle's network and computer systems due to these issues, which leaves Detroit Axle open to

  vulnerabilities.

             8.   Should Detroit Axle's firewalls in control of Detroit IT fail or get deactivated,

  neither Detroit Axle nor us, as Detroit Axle's IT services provider, would be able to fix its firewall

  nor troubleshoot or investigate any issues.

            £     It is our understanding that other vendors, including, but not limited to, GNT

  Consulting is no longer able to access Detroit Axle database in order to support Detroit Axle.

            10.   Detroit Axle is currently unable to fully access its servers or make changes in its

  servers.




  5111414


                                                                                                           p-u
Case 4:21-cv-10163-SDD-APP ECF No. 7-2, PageID.175 Filed 01/25/21 Page 64 of 64




   FURTHER AFFIANT SAYETH NOT.


                                                        DAN MAYER
   Subscribed and sworn before me

   this ^ day of   Tan Ha* y . 202$


  Printed                   3-1
  Notary Public
  County of      LPtLlp^J}    < ktate of^   fl'dcLl-'
  Acting in the County of OMc .. .
  My Commission Expires:           H- j




  5111414
